In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 15‐3357 
GUIHU YANG, 
                                                            Petitioner, 

                                  v. 

LORETTA E. LYNCH,  
Attorney General of the United States, 
                                                           Respondent. 
                     ____________________ 

                Petition for Review of an Order of the  
                   Board of Immigration Appeals. 
                           No. A089‐678‐703 
                     ____________________ 

      ARGUED JUNE 8, 2016 — DECIDED AUGUST 12, 2016 
                 ____________________ 

   Before BAUER, MANION, and KANNE, Circuit Judges. 
    MANION, Circuit Judge. Guihu Yang, a 52‐year‐old Chinese 
citizen from Shanxi province, petitions for review of the de‐
nial of his application for asylum based on his fears of forced 
sterilization under China’s one‐child policy. Because substan‐
tial evidence supports the IJ’s conclusions that Yang was not 
credible  and  that  he  did  not  adequately  corroborate  his  ac‐
count, we deny the petition.  
2                                                      No. 15‐3357 

                           Background 
    Yang came to the United States in 2007 on a business‐visi‐
tor visa he obtained by misrepresenting to U.S. officials that 
he  hoped  to  attend  a  university  conference.  A  few  months 
later, he applied for asylum with U.S. Citizenship and Immi‐
gration Services, asserting that his wife twice had been forced 
to undergo abortions and that he had been fired from his job 
for refusing to be sterilized. His application was denied, and 
he was placed in removal proceedings for having overstayed 
his visa.  
    At his removal hearing, Yang renewed his application for 
asylum  and  testified  about  his  family’s  encounters  with 
China’s  family‐planning  apparatus.  Yang  and  his  wife, 
Xiping Yao, had a son born in 1990. The son apparently was 
in  poor  health.  When  asked  to  describe  his  son’s  condition, 
Yang simply said that the boy was “very weak” and caught 
colds easily but doctors’ examinations produced no exact di‐
agnosis. According to Yang, their son’s poor health was the 
reason that he and his wife wanted to have a second child. In 
2002 Yao became pregnant, and the couple sought permission 
to have a second child from the local birth‐control committee. 
Their request was denied. Family‐planning officials then be‐
gan threatening them with fines and loss of their jobs unless 
Yao underwent an  abortion. The  couple eventually  gave  in, 
though Yang maintains that they had no real choice. After the 
abortion, officials continued to visit their home once or twice 
a month to remind them that they were not free to have an‐
other child. 
    In late 2006, Yao became pregnant again. To avoid atten‐
tion, she moved in with Yang’s parents in a village about an 
No. 15‐3357                                                        3 

hour’s drive away. But within a month, family‐planning offi‐
cials from her workplace discovered her whereabouts, show‐
ing up at the home one night. Yang, who was not present be‐
cause he had remained in the city to continue working, testi‐
fied that the authorities “intimidated” her over the course of 
six hours and then forcibly took her to the hospital to have an 
abortion.  
    Yao also testified at Yang’s asylum hearing and expanded 
on this episode. She said that the officials wore her down with 
their threats and intimidation, until she agreed to go back to 
her workplace and “resolve” the matter. On the ride back she 
fell asleep and awakened to find the car parked outside of a 
hospital. The officials dragged her out of the car, and at some 
point during her struggle with them she fell down a flight of 
stairs  and  was  knocked  unconscious.  She  said  that  the  fall 
fractured her left arm and caused her to bleed from her lower 
body.  Upon  regaining  consciousness,  she  realized  that  she 
had had an abortion. She remained in the hospital for three 
months—a  stay  necessitated,  she  said,  because  of  her  frac‐
tured arm.  
    After the episode, family‐planning officials wanted Yang 
to be sterilized; his wife’s health, they said, was too compro‐
mised  after  the  abortion  to  undergo  the  procedure  herself. 
Yang refused, and a few months later his employer fired him 
for  doing  so.  Family‐planning  officials  also  frequented  his 
home  and  demanded  that  he  undergo  sterilization.  Fearing 
these visits, Yang said that he avoided his home and stayed 
with friends or relatives. On the few occasions that he did re‐
turn home and encountered officials, he rebuffed them.  
   In November 2007 Yang left China, alleging that he feared 
being  forcibly  sterilized.  Since  his  departure,  his  wife  and 
4                                                      No. 15‐3357 

neighbors  have  told  him  that  officials  continue  to  look  for 
him. His wife joined him in the United States in October 2012 
on a tourist visa that she overstayed. 
     Yang  supplemented  his  application  with  corroborative 
documents. He submitted a medical record from Yao’s hospi‐
tal  stay—saying  that  she  was  hospitalized  for  three  months 
because of a bone fracture and “broken nerve” on her left arm. 
He also included two letters from neighbors in China saying 
that family‐planning officials had inquired about his wherea‐
bouts, as well as a letter from his workplace manager stating 
that he was fired for refusing to be sterilized, as required by 
the company’s family‐planning officials.  
    The IJ disbelieved the testimony of Yang and his wife, and 
denied his applications for asylum, withholding of removal, 
and protection under the Convention Against Torture. The IJ 
offered six reasons for finding Yang not credible. One reason 
had to do with Yang’s testimony that he did not know in 2006 
whether he could have a second child legally; the IJ found this 
testimony implausible, given Yao’s abortion in 2002 and the 
frequent harassment that the couple said they endured from 
family‐planning officials. Among other reasons, the IJ also be‐
lieved that Yang had testified inconsistently about the details 
surrounding his son’s allegedly poor health, about the visits 
that family‐planning officials purportedly made to his home 
after his wife’s second abortion, and about the particular cir‐
cumstances  in  which  he  was  fired  from  his  job.  The  IJ  also 
found  Yao  not  credible,  primarily  because  she  struggled  to 
answer questions and had difficulty remembering the details 
of the second abortion. Finally, the IJ concluded that, under 
the  terms  of  the  REAL  ID  Act,  8  U.S.C.  § 1158(b)(1)(B)(ii), 
Yang  had  not  provided  sufficient  corroborative  evidence  to 
No. 15‐3357                                                         5 

carry his burden of proof because he did not provide medical 
records confirming treatments or procedures received by ei‐
ther his wife or son during their hospitalizations. 
    The  Board  of  Immigration  Appeals  upheld  the  IJ’s  deci‐
sion, concluding that the IJ had properly supported her find‐
ings  concerning  credibility  and  corroboration.  The  Board 
highlighted three of the IJ’s reasons for finding Yang not cred‐
ible. First, Yang’s statement that he did not know whether he 
and  his  wife  legally  could  have  a  second  child  in  2006  was 
implausible, given the couple’s past run‐ins with family‐plan‐
ning officials and  Yao’s forced abortion earlier in  2002.  Sec‐
ond, in his written statement accompanying his initial asylum 
application, Yang failed to mention any encounters with fam‐
ily‐planning officials after his wife’s second abortion or any 
reports  that  these  officials  sought  him  after  he  left  China. 
Third,  Yang  testified  inconsistently  regarding  the  extent  he 
stayed  away  from  his  own  home  after  the  second  abortion 
and  whether  during  this  time  he  encountered  family‐plan‐
ning officials.  
   The Board also agreed with the IJ that Yao’s testimony was 
“insufficiently reliable and credible” because of her “absent‐
mindedness” and difficulty recalling details. And Yang’s cor‐
roborative  evidence  was  insufficient,  the  Board  added,  be‐
cause  the hospital  record  he submitted did  not mention the 
abortion procedure and the letter from his manager did not 
explain  why  family‐planning  officials  continued  to  pursue 
him after he was fired. 
                               
6                                                          No. 15‐3357 

                               Analysis 
    On appeal, Yang challenges three of the IJ’s express rea‐
sons (endorsed by the Board) for finding him not credible. If 
the IJ had credited his testimony, his fears of forced steriliza‐
tion could form the basis for a well‐founded fear of future per‐
secution. See 8 U.S.C. § 1101(a)(42)(B); Chen v. Holder, 604 F.3d 
324,  330–31  (7th  Cir.  2010).  Regarding  the  IJ’s  first  reason—
inconsistencies  in  his  statements  about  whether  he  and  his 
wife lawfully could have a second child—he asserts that fam‐
ily‐planning  enforcement  is  left  to  local  officials’  discretion, 
and that he plausibly hoped that his son’s chronic health con‐
dition could justify an exemption to have a second child—as 
permitted with other families whose first child had a disabil‐
ity.  
   But  the  IJ  reasonably  could  find  this  explanation  uncon‐
vincing.  As  the  Board  noted,  just  four  years  earlier  in  2002, 
Yao was forced to have an abortion despite whatever health 
problems afflicted their son, and even afterwards the couple 
was—in  Yang’s  words—“frequently  harassed”  by  officials 
who told them that they could not have another child. More‐
over, Yang has never specified the nature of the health issues 
that affected his son; indeed, the son apparently was healthy 
enough to work at a fast‐food restaurant, as Yao testified.  
    Regarding  the  second  reason  that  the  IJ  (and  Board)  of‐
fered for discrediting him—the omission from his initial writ‐
ten  statement  that  family‐planning  officials  had  visited  him 
repeatedly in the months following his wife’s 2006 abortion 
and  searched  for  him  even  after  he  left  the  country—Yang 
contends that any omission is insignificant. But this discrep‐
ancy  (as  the  IJ  pointed  out)  strikes  at  his  central  reason  for 
No. 15‐3357                                                               7 

fleeing  China  and  seeking  asylum—that  he  was  being  pur‐
sued by officials seeking to forcibly sterilize him. We have up‐
held adverse credibility findings based on non‐trivial incon‐
sistencies between an asylum applicant’s testimony and ap‐
plication. See Tawuo v. Lynch, 799 F.3d 725, 727 (7th Cir. 2015); 
Hassan v. Holder, 571 F.3d 631, 637 (7th Cir. 2009). The omis‐
sion from Yang’s original written statement of any mention of 
frequent visits by family‐planning officials is a noteworthy in‐
consistency that the IJ was entitled to rely on. 
    As for the third reason—regarding his testimony about the 
degree to which he stayed away from his home to evade fam‐
ily‐planning  officials  (staying  away  entirely  vs.  most  of  the 
time)—he denies that there was any inconsistency. He main‐
tains  that  he  credibly  testified  about  needing  to  stay  away 
from home to avoid the officials but encountering them on in‐
termittent occasions when he briefly returned home. 
    We agree with Yang that this reason is unpersuasive, but 
on its own this flaw is insufficient to disturb agency’s the ad‐
verse credibility finding. Viewed in context, Yang’s two state‐
ments were compatible: he did not testify that he never went 
home; he consistently alluded to returning for brief visits. The 
IJ’s  unpersuasive  reason  notwithstanding,  the  Board’s  first 
two reasons are sufficient to support the adverse credibility 
finding. An adverse credibility finding can be supported by 
any  non‐trivial  inconsistencies  in the  applicant’s story, as is 
the case here. See Tawuo, 799 F.3d at 727; Hassan, 571 F.3d at 
637.1 

                                                 
     1 Further, Yang does not articulate—and therefore has waived—any 
challenge to several other reasons that the IJ gave for discrediting Yang’s 
testimony: his inconsistent testimony about whether he was fired by letter 
8                                                               No. 15‐3357 

    Yang also challenges the IJ’s finding that his wife was not 
credible. She had described being forced to undergo two abor‐
tions, the second of which followed a physical struggle with 
family‐planning officials that  resulted in her  falling down a 
flight of stairs and being knocked unconscious.  
    The IJ’s assessment of Yao’s testimony indeed was flawed, 
but we accept the Board’s determination that her testimony 
could not cure the defects in Yang’s account. Her testimony 
does not salvage the omissions and inconsistencies that we’ve 
already  addressed  in  Yang’s  testimony  and  written  state‐
ments. Nonetheless, two missteps in the IJ’s analysis of Yao’s 
credibility need to be pointed out. In discrediting Yao, the IJ 
relied on questionable assumptions about her demeanor in re‐
marking  that  she  “became  increasingly  uncomfortable  and 
nervous,  and  her  responsiveness  diminished”  and  that  she 
“struggled to answer questions.” First, we’ve commented on 
the  unreliability  of  demeanor  evidence  generally,  see  United 
States  v.  Pickering,  794  F.3d  802,  805  (7th Cir.  2015),  and  the 
particular  difficulty  of  using  such  evidence  to  evaluate  the 
credibility of witnesses from other cultures, see Djouma v. Gon‐
zales, 429 F.3d 685, 687 (7th Cir. 2005). And we’ve criticized an 
overreliance on findings arising from minor memory lapses 
when  a  witness  testifies  about  events  from  years  earlier. 
See Kadia v. Gonzales, 501 F.3d 817, 822 (7th Cir. 2007). Second, 
the  IJ  faulted  her  for  not  remembering  particular  circum‐
stances  at  the  hospital  that  she  could  not  reasonably  have 
known if she was knocked unconscious, as she testified—e.g., 
                                                 
or by phone call, whether he had any savings to draw from when he lost 
his job, the precise age at which his son’s health problems became appar‐
ent,  and  whether  the  son  now  holds  a  job.  See Haichun  Liu  v.  Holder, 
692 F.3d 848, 851 (7th Cir. 2012).
No. 15‐3357                                                        9 

how many stairs she fell down, why she was bleeding from 
her lower body, having no recollection of the abortion proce‐
dure.  
    Yang also challenges the agency’s conclusion that he did 
not  sufficiently  corroborate  his  account  under  the  REAL  ID 
Act, and in particular, that he should have been able to obtain 
more medical documents about his wife’s and son’s medical 
circumstances. Yang asks whether other documentation rea‐
sonably would have been available. Although we agree that 
the  IJ  and  the  Board  inappropriately  faulted  Yang  for  not 
providing evidence of any forced abortions, see San Kai Kwok 
v. Gonzales, 455 F.3d 766, 771 (7th Cir. 2006); Zhang v. Gonzales, 
434 F.3d 993, 999–1000 (7th Cir. 2006), the IJ was entitled to 
expect corroboration of other medical treatment that his wife 
and son received. When asked whether the hospital had rec‐
ords pertaining to his son, Yang replied that it did, and even 
acknowledged that he would have been given them  had he 
asked, but he simply didn’t think to do so. Nor did Yang think 
to  provide  any  evidence  about  the  medical  condition  of  his 
son, whose poor  health was the  basis for Yang’s contention 
that he might have qualified for an exemption from the one‐
child policy. More puzzlingly, Yang supplied no evidence to 
explain why his wife needed to remain in the hospital for as 
long as three months to treat a fractured arm. Because this ev‐
idence  was  reasonably  obtainable,  the  IJ  was  entitled  to  re‐
quire  Yang  to  provide  it  to  sustain  his  burden  of  proof. 
See 8 U.S.C. § 1158(b)(1)(B)(ii). 
    Finally, Yang contends that the IJ and the Board failed to 
address his eligibility for withholding of removal and protec‐
tion under CAT. But as the government correctly points out, 
Yang waived these challenges because his appeal to the Board 
10                                                     No. 15‐3357 

addressed  his  application  for  asylum  only.  See  8  C.F.R. 
§ 1003.3(b).  
   Because substantial evidence supports the IJ’s conclusion 
that  Yang  was  not  credible  and  that  he  had  not  sufficiently 
corroborated his account, we deny the petition for review.